Citation Nr: 0839943	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the veteran's claim of entitlement to 
service connection for a right shoulder disability.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, in his hearing testimony before the Board in May 
2008, indicated that he had been undergoing treatment for his 
shoulder recently at a VA medical facility in Alexandria, 
Louisiana.  The most recent medical records from this 
facility that are associated with the veteran's claims file 
are dated in 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the 
Board finds that this claim must be remanded in order that 
recent relevant VA treatment records may be associated with 
the veteran's claims file.

In addition, the Board points out that the veteran's service 
medical records clearly show he was seen several times in 
service with complaints of right shoulder pain.  Further, VA 
medical records indicate that the veteran currently is 
diagnosed with right shoulder degenerative joint disease.  
Finally, the veteran has submitted several statements from 
himself and other friends/relations who have noted that the 
veteran has reported problems with his right shoulder since 
service.  A medical examination or opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2008); see Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this case, the Board finds that, as the 
veteran had a right shoulder injury in service, has a current 
right shoulder injury, and has submitted evidence indicating 
that the two may be related, the veteran should be provided 
with a VA examination in order to determine the etiology of 
the veteran's current right shoulder disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Please associate all outstanding 
records from the VA facility in 
Alexandria, Louisiana, pertaining to the 
veteran's right shoulder.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
schedule the veteran for a VA orthopedic 
examination to determine the current 
etiology of the veteran's right shoulder 
disability.  The examiner should review 
the veteran's claims folder and all 
associated medical records, as well as his 
service records.  The examiner should 
provide an opinion, for any right shoulder 
disability diagnosed, as to whether it is 
at least as likely as not that any 
currently diagnosed right shoulder 
disability is related to service.  The 
examiner should offer reasons and bases in 
support of his opinion.

3.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file.  If the issue 
on appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

